Deen, Presiding Judge.
These cases are appeals from the orders of the trial court in two child custody hearings. The case was first decided by this court in 154 Ga. App. 853 (269 SE2d 919) (1980) holding that, as between a parent and a third party the case cannot, under Mathis v. Nicholson, 244 Ga. 106 (259 SE2d 55) (1979) be decided on the determinative basis of what the trial court concludes is for the best interests of the child. The Supreme Court on certiorari felt that this court had not gone far enough, and stated certain rules to be applied in making a decision. The Supreme Court also, while vacating the judgment of this court, agreed that the case must be remanded to the trial court for further proceedings. We accordingly adopt the opinion of the Supreme Court, and direct that,the judgment of the trial court be vacated and a new order entered consonant with what is ruled in that opinion.

Judgment vacated and remanded with direction.


Birdsong and Sognier, JJ., concur.